DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 November 2020 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 30 November 2020.
Claims 1, 3, 5–7, 9–13, and 15–16 are pending and have been allowed.
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
Prior art to de Oliveira et al. (US 2011/0246369 A1; “de Oliveira”) discloses various aspects of the claimed invention. See Final Action mailed 21 September 2020, pages 2–4. 
Particularly, de Oliveira discloses: 
receive a determinate user device identifier from the user device via the coupling device ([0066] [0144]);
receive application data from the user device via the coupling device, the application data comprising at least a primary account number (PAN) and an expiry date of the PAN associated with the application stored on the user device ([0066]);
generate a test token by concatenating and then hashing at least 
compare the generated test token to a list of valid tokens received from an issuer computer ([0068] “the first validation cryptogram (generated at s230) and the second validation cryptogram (generated at s260) are compared with each other”; [0065]; [0098]); and
determine that the test token is a valid token when the test token matches a token from the received list of valid tokens ([0098]).
However, de Oliveira does not expressly teach that the test token is generated by hashing the user device identifier (UID) with the PAN and expiry date; and performing an anti-collision process in case of the presence of multiple user device within coupling range of the coupling device; wherein the user device identifier is received during the anti-collision process.
Admitted prior art teaches:
In the example of Figure 1, the payment card 3 is an ISO/IEC 14443 Type A smart card having a static UID. As specified by the ISO/IEC 14443 protocol, this static UID has either four bytes, seven bytes or ten bytes of data. The access system 1 implements the smart card protocol code 17 to detect the presence of the payment card 3 within the coupling range of the proximity coupling device 5. Following detection of the payment card 3, the smart card protocol code 17 implements the anti-collision process of ISO/IEC 14443 during which the proximity coupling device 5 receives the UID of the payment card 3.
Following the identification of the payment card 3 using the ISO /IEC 14443 protocol, the access system 1 implements the payment code 19 which results in application layer messages being transmitted between the access system 1 and a payment application provided on the payment card 3. The payment 
Applicant’s specification, 6:14–21 (emphasis added).
Therefore, it was known to perform an anti-collision process in case of the presence of multiple user device within coupling range of the coupling device, wherein the user device identifier is received during the anti-collision process.
Prior art to Robinton et al. (WO 2015/001376 A1; “Robinton”) teaches “determining information about the device (e.g., data-carrying device 108) on which the NDEF record will be stored … [which] includes determining a UID … [or] a hash value generated with one or a combination of such information …” ([0029]). 
Although de Oliveira teaches receiving a UID and hashing a PAN and expiry as a test token, and admitted prior art teaches obtaining a UID as part of an anti-collision process, and Robinton teaches hashing a UID with other payload (e.g., NDEF record), the Examiner does not find sufficient evidence of record to combine these teachings to arrive at the claimed invention without unfairly relying on impermissible hindsight, and therefore a prima facie case of obviousness cannot be reached with the prior art of record. See MPEP § 2142 (“The tendency to resort to ‘hindsight’ based upon applicant’s disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”). Therefore, the claims of this application must be allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685